
	
		II
		111th CONGRESS
		1st Session
		S. 1016
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2009
			Mr. Burr introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to modify the
		  commencement of the period of payment of original awards of compensation for
		  veterans who are retired or separated from the uniformed services for
		  disability. 
	
	
		1.Commencement of period of
			 payment of original awards of compensation for veterans retired or separated
			 from the uniformed services for disability
			(a)Commencement of
			 period of payment
				(1)In
			 generalSubsection (a) of section 5111 of title 38, United States
			 Code, is amended—
					(A)by inserting
			 (1) after (a);
					(B)in paragraph (1),
			 as designated by paragraph (1) of this subsection, by striking in
			 subsection (c) of this section and inserting in paragraph (2)
			 and subsection (c); and
					(C)by adding at the
			 end the following new paragraph:
						
							(2)(A)In the case of a
				veteran who is retired or separated from the active military, naval, or air
				service for a disability or disabilities, payment of monetary benefits based on
				an award of compensation based on an original claim shall be made as of the
				date on which such award becomes effective as provided under section 5110 of
				this title or another applicable provision of law.
								(B)In the case of a veteran described by
				subparagraph (A) who is also covered by subsection (b)(2), payment of monetary
				benefits shall be made as described in subparagraph (A) only if the veteran
				files a waiver as described in subsection (b)(2) within the time specified in
				subsection
				(b)(2)(B).
								.
					(2)Treatment of
			 required waiversSubsection (b)(2) of such section is
			 amended—
					(A)by striking
			 If and inserting (A) Except as provided in subparagraph
			 (B), if; and
					(B)by adding at the
			 end the following new subparagraph:
						
							(B)In the case of a veteran described by
				subparagraph (A) who is also described by subsection (a)(2), the effective date
				of a waiver described by subparagraph (A) shall be deemed to be the date on
				which the award of compensation for the veteran becomes effective under
				subsection (a)(2) if the waiver is filed by the veteran not later than 30 days
				after the retirement or separation of the veteran from the active military,
				naval, or air service as described in subsection
				(a)(2).
							.
					(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act and shall apply with respect to awards of
			 compensation based on original claims that become effective on or after that
			 date.
			
